DETAILED ACTION
Status of Claims
The present Office Action is pursuant to Applicant’s communication on 05-31-2018. Claim(s) 1-2 is/are pending. The present Office Action has Provisional application No 62/513,148, filed 05-31-2017. 

101 Patentability Analysis 
Claim(s) 1-2 is/are is/are patent eligible based on subsequent analysis herein.
Claim(s) 1-2, of the claimed invention is/are directed to a system, and method, classified under one of the listed statutory classifications (Step I: YES). 
Part 2A, Prong I: Identify the Abstract Idea
In prong one of step 2A, a claim(s) is/are analyzed to evaluate whether or not a judicial exception is recited. The aforementioned claim(s) is/are directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more, the judicial exception specifically directed to a concept of targeted content management or targeted advertising. This is the case, since the step(s) of the claim(s), as listed below, under a broadest reasonable interpretation, describe or set forth “receiving a plurality of content submission for a publication opportunity … the publication opportunity compris[ing] specifications ”, “analyzing … the content to determine a quality … “, “determining a set of content …” … that satisfy the specifications…”,… “selecting a content submission for … publication …” (Applicant claims, including 1, 2, and as elucidated in Applicant specification, including ¶¶25, 27) in association with supplemental content material, including advertisements, which represent commercial or advertising, marketing or sales activities or behaviors; business relations). 
Representative method claim(s) 2, recite(s), in part, “receiving a plurality of content submission for a publication opportunity … the publication opportunity compris[ing] specifications ”, “analyzing … the content to determine a quality … “, “determining a set of content …” … that satisfy the specifications…”,… “selecting a content submission for … publication …”.  The limitation(s) detailed above, as drafted, fall(s) within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
More specifically, this/these step(s) is/are a process(es) that under its broadest reasonable interpretation, cover(s) performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting technical elements as listed below, nothing in the claim element(s) precludes the step(s) from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Independent claim(s) 1, recite(s)/describe(s) nearly identical steps (by incorporation – and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that is/are not specifically identified/addressed by the Office under step 2A (prong II) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
Part 2A, Prong II: INTEGRATION INTO PRACTICAL APPLICATION
In prong two of step 2A, an evaluation is made whether a claim(s) recite(s) any additional element(s) or combination of additional element(s) that integrate the exception into a practical application of that exception. An “additional element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. This judicial exception is integrated into a practical application. In particular, the claim(s) recites the additional element(s) including:
“analyzing each of the content submissions to determine a quality classification and contextual data based at least on the attributes of the content submission”;
“applying machine learning to generate a suitability score for each content submission of the set of the set of content submissions in view of at least the contextual data and profile associated with the content submission, and specifications”; 
“adjusting the bid for each content submission based on the suitability score …”;
“selecting a content submission … based on the adjusted bids …”;
The combination of the conjugation [a]-[d], as encapsulated within independent claims 1 and 2, when considered as a whole, represent meaningful limitations of the abstract idea. 
The requirement to execute the aforementioned element(s) of the aforementioned claim(s) 1 and 2 is associated with the claimed limitation(s). These additional technical element(s) is/are recited in such a manner that amount(s) to more than mere instructions to apply the exception using a generic computer component common to electronics and computer systems, the use of the aforementioned step(s) [a]-[d], as elucidated by said steps and supported in the Applicant’s specification, including ¶¶24-25, 27-28, 55. 

Consequently, the additional elements integrate the abstract idea/judicial exception into a practical application because it does impose meaningful limits on practicing the abstract idea. More specifically, the additional elements succeed by include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
The Office has therefore determined that the additional element(s), or combination of additional elements, do integrate the abstract idea into a practical application. Thus, the claim is not “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=NO)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.






Claim(s) 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (US 8,254,729) in view of Arora (US 10,223,742).

Regarding claim(s) 1, 2, Chan discloses: A system for data processing comprising: a memory; [claim 27: memory] one or more processors coupled to the memory, wherein the processor is to [perform a method comprising] [claim 27: memory, processors], A method for data processing comprising [claim 27: memory, processors]: 
receiving a plurality of content submissions for a publication opportunity, wherein each content submission comprises a bid with one or more attributes and is associated with a profile, and wherein the publication opportunity comprises specifications (i.e., receiving files, documents from “entities” including “providers”, such as advertisers or third parties, whose content characteristics are vetted by a “suitability standard” set by a publisher); [As depicted in 6:62-67, “bid amounts” for each “advertiser” are stored in a performance database, each of a plurality of “graphic” documents provided by content providers, which as expatiated in FIG 3, and as detailed in in claim 1, is subjected to a standards specification, as represented by “suitability data specifying a suitability standard”, as provided by the publisher such as depicted in 13:50, highlighting “a children's book retailer” who may “request an advertisement to display on their [web]site”, resulting in usage of the standards provided by the book retailer, by “determin[ing] sensitivity score information and suitability information associated with the children’s book retailer and then selects a document based on this information”, in this case, selection of content based on “content that has an aggregate rating indicating zero violent content”]
analyzing each of the content submissions to determine a quality classification and contextual data based at least on the attributes of the content submission (i.e., analyzing qualities, including scoring the content with regard to the degree to which said content contains offensive material, consistent with Applicant specification, ¶88, and wherein contextual data checks include checks for concordance of provided content, including advertisements, or supplemental content, with the geo-location of an audience and content source geo-location, consistent with Applicant specification, ¶¶47, 163); [As depicted in 5:25-33, “geographic origin (e.g., country or city of origin, geographic area of target audience”, contextual data of content documents provided by providers such as advertisers or third parties, while automatically scoring the quality of the documents, such as a “suitability” and/or “sensitivity score”, as depicted in 13: 48-59, a selection mechanism may be employed to “select content that has an aggregate rating indicating zero violent content”, and as employed in 14:1-13 is employed to identify documents that meet a threshold]
determining a set of content submissions from the plurality of content submissions that satisfy the specifications in view of the quality classification and contextual data (i.e., examining submitted documents according to a suitability standard and making decisions to approve or deny delivery of said documents dependent on said examining); [As depicted in claim 27, 14:1-13, “approving or disapproving, by one or more processors, delivery” of a “document to the publisher” based on “suitability standard[s] for documents provided to the publisher”; additionally, 14:1-13 provides congruent expatiation of claim 27]

Chan does not explicitly disclose, as disclosed by Arora:
applying a targeting framework to the publication opportunity based on the bids of the set of content submissions, wherein the specifications of the publication opportunity are adjustable (i.e., wherein bids are coupled to ratings of content, and may be adjusted by quality scores associated with interaction, wherein based on interaction data, adjustments are made to scores and bids, consistent with Applicant specification ¶¶52, 56); [1: 57-61: while an initial bid price is based on an initial quality score and corresponds to an initial “rank” associated with said score and bid, based on machine learning prediction of a score associated with interaction data linked to user like/dislike of content, adjustment may be made to said initial score and corresponding rank and bid]

Regarding [e]-[g], Chan discloses selecting content submissions based on acceptable suitability scores (i.e., employing a suitability standard), and quality classification (i.e., wherein quality classification correspond to a suitability score, consistent with Applicant specification, ¶92); [claim 1: subjecting received content to a standards specification, as represented by “suitability data specifying a suitability standard”; and scoring the quality of the documents, such as a “suitability” and/or “sensitivity score”, as depicted in 13: 48-59, a selection mechanism may be employed to “select content that has an aggregate rating indicating zero violent content” classification]

applying machine learning to generate a suitability score for each content submission of the set of content submissions in view of at least the contextual data and profile associated with the content submission, and specifications (i.e., wherein training data for a machine learning model includes contextual data such as geo-location, consistent with Applicant specification, ¶¶47, 163, and machine learning training generates scores for a plurality of parameters desired by publishers and content providers alike); [1:38-53: “training a machine learning model” for adjusting an initial quality score, wherein the training includes contextual data features such as a “location of the computing device”, as depicted in 3:31-33, a geo-location, and training this machine learning model with features associated with whether or a user would find content offensive or pornographic in nature, as depicted in 16:1-9]
adjust the bid for each content submission based on the suitability score of content submissions of the publication opportunity (i.e., adjusting a bid based on an interaction-associated feedback score); [18:23-35: “adjust[ing] a ranking” of candidate content in a real-time auction based on an “initially rank[ed]” content based on an interaction or “predicted feedback signal”, based on an “annoyance (or predicted dislike score)”, as depicted in 18:7]

Arora discloses:
selecting a content submission for the publication opportunity based on the on the adjusted bids, quality classification, and suitability score for the set of content submissions in view of a selection policy (i.e., wherein a selection policy is based on the adjusted bids, quality classification, and suitability scores, consistent with the Applicant’s specification, which does not possess a definition beyond this scope), [5:45-67: “adjust[ing] [bid] pric[ing] using a function of the negative feedback score” received in the “train[ed] machine learning models”, as depicted in 5:25] 
wherein content of the selected content submission is published (i.e., provide content of the selected content submission to publish); [claim 1: caus[ing the online content item selection process to select the selected content for display with the web page”] 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Chan to include the mechanism(s) [d]-[h], as taught by Arora. One of ordinary skill would have been so motivated to include said mechanism(s) to provide content that best encompasses feedback trained through machine learning scoring mechanisms associated with advertisement bids, from a plurality of users based on feedback by said users, to encourage the provision of content that would garner the greatest “likelihood of interest” or engagement suitability with a user audience base, based on feedback scores derived from said audience [scores associated with measuring a degree of objectionable or unsuitable standards captured in claim 1 of Chan’s suitability scoring associated with degree of offensive/suitable content, Arora capturing content feedback such as pornography, as depicted in Arora 16:1-9], as depicted in 5:55-59 and thus can facilitate “adjust[ing] the pricing” of advertisement bids, based on said likelihood, yielding a dynamic and rewarding environment for content innovators, as depicted in 5:61-67, who reward [via bid pricing] content providers who align more or annoy less their audiences, the auction marketplace providing incentives against content that is least suited to an audience of consumers.
Conclusion
The prior art made of record and NOT relied upon is considered pertinent to applicant's
disclosure based on that readily available and determined by one of ordinary skill in the art: Dilling (US 2011/0231242), ¶236: Demand Side Platforms and Adjusting Bid Ranks, and Corresponding Prices, NPL: Chen, IEEE Communications: Demand Side Platforms Auctions, Ad Networks, and Publisher.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is 571 272 7850.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on 571 270 3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7850.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL I EZEWOKO/Examiner, Art Unit 3682